Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16733222, filed on 01/02/2020.  Claims 1-30 are now pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8-10, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einecke et al. (US PG PUB 20130335569 A1) in view of Higgins (US PG PUB 20090125223 A1).
With regards to claim 1, Einecke discloses detecting the target object in one or more images (Einecke, ¶ 0067 & 0068;  radar sensor and camera are used to determine target object in image); determining one or more first attributes of the target object based on measurements of the one or more images (Einecke, ¶ [0075]-[0076];  lateral position improvement module finds symmetry (first attribute) of the objects in the camera image based on the radar data); determining one or more second attributes of the target object of a roadway on which the target object is travelling (Einecke, ¶ 0060;  radar provides data about relative position (second attribute) of the target object); and determining the motion state of the target object based on the one or more first attributes and the one or more second attributes of the target object (Einecke, ¶ 0077;  positions (motion state of target object) are converted between the radar data (second attribute) and image data (first attribute).
Einecke does not appear to explicitly disclose a roadway based on measurements of a map.
Higgins discloses a roadway based on measurements of a map (Higgins, ¶ [0040];  Map images (roadway based on measurements of a map) can be compared to captured images to more precisely detect the position of the UAV).
Einecke and Higgins are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the captured roadway images of Einecke by utilizing map data of the roads for more precise calculations as taught by Higgins.
The motivation for doing so would have been because utilizing map data allows for more precision when comparing measurements from a captured image.

With regards to claim 2, Einecke in view of Higgins disclose the method of claim 1.
Einecke further discloses wherein determining the motion state of the target object is based on an extended Kalman filter (EKF) tracker (Einecke, ¶ [0036];  Kalman filter tracker utilized to track the object).

With regards to claim 3, Einecke in view of Higgins 
Einecke further discloses wherein the motion state includes one or more variables representing an x-y location of the target object (Einecke, ¶ [0060];  position of target object converted to coordinate system (x-y location)., a yaw of the target object, a velocity and acceleration in a forward direction of the target object, an angular velocity of the target object, a height of the target object, a rotation matrix of the target object, and/or a body frame axis along a body of the target object.

With regards to claim 8, Einecke in view of Higgins disclose the method of claim 1.
Einecke further discloses wherein the one or more images of the target object comprise one or more camera images of the target object (Einecke, ¶ 0067 & 0068;  radar sensor and camera are used to determine target object in image), and wherein determining the motion state is based on batch processing the one or more images of the target object and one or more radar images of the target object (Einecke, ¶ 0067 & 0068;  radar sensor and camera are used to determine target object in image.  Both images are utilized and is interpreted to be ‘batch processing’ as multiple images are utilized).

With regards to claim 9, Einecke in view of Higgins disclose the method of claim 8.
Einecke further discloses estimating a constant velocity model or a stationary motion model of the motion state of the target object (Einecke, ¶ [0078];  static object positions (stationary motion model) is determined relative to vehicle).

With regards to claim 10, Einecke in view of Higgins disclose the method of claim 1.
Einecke further discloses wherein the one or more first attributes of the target object include a distance from a host vehicle to the target object and a lateral position of the target object on the roadway (Einecke, ¶ 0060;  target distance is calculated along with a lateral position of the target object).
With regards to claim 23, Einecke in view of Higgins disclose the method of claim 1.
Einecke further discloses detecting the target object in one or more radar frames captured by a radar sensor of a host vehicle; identifying a closest surface of the target object and a size of the target object from the one or more radar frames (Einecke, ¶ [0084];  radar used to detect target object and region of interest is created that corresponds to size of the target object).

With regards to claim 27, Einecke in view of Higgins disclose the method of claim 1.
Einecke further discloses wherein the method is performed by an on-board computer of a host vehicle, and wherein the one or more images are captured by a camera sensor of the host vehicle (Einecke, ¶ [0072];  computing device connected to vehicle can calculate the captured data).

With regards to claim 28, the claim limitations are essentially similar to those of claim 1 but in a different embodiment.  Therefore, the rejection to claim 1 is applied to claim 28.

With regards to claim 29, the claim limitations are essentially similar to those of claim 1 but in a different embodiment.  Therefore, the rejection to claim 1 is applied to claim 29.

With regards to claim 30, the claim limitations are essentially similar to those of claim 1 but in a different embodiment.  Therefore, the rejection to claim 1 is applied to claim 30.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einecke et al. (US PG PUB 20130335569 A1) in view of Higgins (US PG PUB 20090125223 A1) in further view of Pettersson et al. (US PG PUB 20140286536 A1).
With regards to claim 4, Einecke in view of Higgins disclose the method of claim 1.
Einecke in view of Higgins discloses wherein in additional tracked parameters include one or more of the velocity of the target object, the acceleration of the target object, and the angular velocity of the target object (Einecke, ¶ [0070]; acceleration and velocity can be determined and angular velocity can be determined from linear velocity).
Einecke in view of Higgins do not appear to disclose wherein the motion state of the target object represents six degrees of freedom of movement of the target object, wherein the six degrees of freedom comprise three parameters for position of the target object and three parameters for orientation of the target object.
Pettersson discloses wherein the motion state of the target object represents six degrees of freedom of movement of the target object, wherein the six degrees of freedom comprise three parameters for position of the target object and three parameters for orientation of the target object (Pettersson, ¶ 0084;  6-DOF can be used to determine position and orientation of the target object).
Einecke in view of Higgins and Pettersson are analogous art as they are in the same field of endeavor of image processing and object tracking.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the object tracking of Einecke in view of Higgins by utilizing the 6-DOF as taught by Pettersson.
The motivation for doing so would have been because utilizing the 6-DOF for motion and object tracking to detect position and orientation is a common technique in image processing and could easily be applied to any object or target image detection.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einecke et al. (US PG PUB 20130335569 A1) in view of Higgins (US PG PUB 20090125223 A1) in further view of Kling et al. (US Patent No. 7307737 B1)
With regards to claim 5, Einecke in view of Higgins disclose the method of claim 3.
Einecke in view of Higgins do not appear to explicitly disclose wherein the rotation matrix represents rotation of a body frame axis along a body of the target object with respect to a local reference frame.
Brown discloses wherein the rotation matrix represents rotation of a body frame axis along a body of the target object with respect to a local reference frame (Brown, Col. 16 Lines 3-11;  Application of rotation matrix to a reference frame to determine transformation of an object (target object).
Einecke in view of Higgins and Brown are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify detecting the target object of Einecke in view of Higgins by utilizing a rotation matrix as taught by Brown.
The motivation for doing so would have been because utilizing a rotation matrix is one common image processing technique to track and detect an objects position in an acquired image.  

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einecke et al. (US PG PUB 20130335569 A1) in view of Higgins (US PG PUB 20090125223 A1) in further view of Beardsley et al. (US PG PUB 20150284010 A1).
With regards to claim 6, Einecke in view of Higgins disclose the method of claim 3.
Einecke in view of Higgins does not appear to explicitly disclose modeling a constant acceleration of the target object based on a unicycle model.
Beardsley discloses modeling a constant acceleration of the target object based on a unicycle model (Beardsley, ¶ 0056;  unicycle modeling is used to show a trajectory of an object and the unicycle model includes a constant acceleration assumption).
Einecke in view of Higgins and Beardsley are analogous art as they are in the same field of endeavor of object tracking.  It would have been obvious to modify the detected object of Einekce in view of Higgins by utilizing a unicycle modeling for tracking as taught by Beardsley.
The motivation for doing so would have been because utilizing a unicycle model is one common image processing technique to track and detect an objects position in an acquired image.  

With regards to claim 7, Einecke in view of Higgins in further view of Beardsley discloses the method of claim 6.
Einecke in view of Higgins in further view of Beardsley do not appear to explicitly disclose wherein the velocity of the target object is assumed to be oriented parallel to an orientation of the target object.  However, the unicycle model in Beardsley assumes constant velocity, therefore it is obvious that the velocity of the target object is constant and therefore can be parallel to an orientation of the target object as there is no deviation in velocity.  The motivation for combination is that a constant velocity is assumed in a unicycle model and therefore the velocity will be parallel and the unicycle model can be applied in object tracking easily.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einecke et al. (US PG PUB 20130335569 A1) in view of Higgins (US PG PUB 20090125223 A1) in further view of Okada et al. (US PG PUB 20100061591 A1).
With regards to claim 16, Einecke in view of Higgins discloses the method of claim 1.
Einecke in view of Higgins do not appear to explicitly disclose determining a lane-vehicle association (LVA) of the target object, wherein the motion state is based on the LVA of the target object.
Okada discloses determining a lane-vehicle association (LVA) of the target object, wherein the motion state is based on the LVA of the target object (Okada, ¶ [0065];  lane positions are detected and used to calculate the position (motion state) of the target object).
Einecke in view of Higgins and Okada are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the object position detection of Einecke in view of Higgins by utilizing lane markers to detect position as taught by Okada.
The motivation of doing so would have been because utilizing lane markers as a reference point can help verify the correct position of an object and detect the position easier by having a reference point.  

With regards to claim 17, Einecke in view of Higgins discloses the method of claim 16.
Einecke further discloses wherein the one or more first attributes of the target object includes one or more of a two-dimensional (2D) bounding box surrounding the target object, an orientation of the target object, and a classification of the target object (Einecke, ¶ [0080];  object detected by radar classified as stationary or moving).

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einecke et al. (US PG PUB 20130335569 A1) in view of Higgins (US PG PUB 20090125223 A1) in further view of Cosatto et al. (US PG PUB 20160054452 A1).
With regards to claim 22, Einecke in view of Higgins discloses the method of claim 1.
Einecke in view of Higgins does not appear to explicitly disclose estimating a three-dimensional (3D) bounding box of the target object in the one or more images based, at least in part, on a plane and heading of the roadway.
Cosatto discloses estimating a three-dimensional (3D) bounding box of the target object in the one or more images based, at least in part, on a plane and heading of the roadway (Cosatto, ¶ [ 0013];  objects on roadway are detected using a 3D bounding box).
Einecke in view of Higgins and Cosatto are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify object detection of Einecke in view of Higgins by utilizing a 3D bounding box as taught by Cosatto.
The motivation for doing so would have been because utilizing a 3D bounding box is one method to detect and indicate a detected object on the roadway and is a common technique in image processing.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Einecke et al. (US PG PUB 20130335569 A1) in view of Higgins (US PG PUB 20090125223 A1) in further view of Ratcliffe (US PG PUB 20180001890 A1).
With regards to claim 25, Einecke in view of Higgins discloses the method of claim 1.
Einecke in view of Higgins do not appear to explicitly disclose performing an autonomous driving operation based on the motion state of the target object.
Ratcliffe discloses performing an autonomous driving operation based on the motion state of the target object (Ratcliffe, ¶ 0019];  detected object can control autonomous vehicle to break).
Einecke in view of Higgins and Ratcliffe are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the detected object of Einecke in view of Higgins by utilizing autonomous vehicle driving as taught by Ratcliffe.
The motivation for doing so would have been because utilizing autonomous driving is a common application of object detect that is easily implemented in the current technology.
With regards to claim 26, Einecke in view of Higgins in further view of Ratcliffe discloses the method of claim 25.
Ratcliffe further discloses wherein the autonomous driving operation is one or more of braking (Ratcliffe, ¶ [0019]), accelerating, steering, adjusting a cruise control setting, or signaling.
The motivation for combination is essentially similar to that of claim 25.  Therefore, the rationale used in claim 25 is applied to claim 26.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 11, the prior art on record and further searched prior art did not disclose nor make obvious “wherein the distance to the target object is determined based on a size of a two-dimensional (2D) bounding box surrounding the target object in the one or more images, and wherein the lateral position of the target object is based on a position of the 2D bounding box in the one or more images.”  Specifically, the limitation that the target object distance is based on the size of the bounding box and the lateral position is determined using the position of the 2D bounding box in combination with the other limitations of the claim and the claims that claim 11 depend off of.
Claim 12 is objected to as it depends off of claim 11.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
With regards to claim 13, the prior art on record and further searched prior art did not disclose nor make obvious “wherein determining the one or more second attributes of the target object comprises:  QC190688Qualcomm Ref. No. 190688 42storing the map of the roadway as points on lanes of the roadway and points on mid-points of the lanes of the roadway; tracking a position of a center of the target object and an orientation of a body of the target object; associating, at intervals of time, the center of the target object with a point on the map; calculating a road heading and a road plane of the roadway around the associated point on the map; and using the road heading as a heading of the target object, associating a bottom surface of the target object to orthogonal to a road normal, and associating the center of the target object to half a height of the target object above the roadway.”  Specifically, the prior art does not disclose storing the map as paints on the lanes of the roadway and tracking a position of a center and orientation of the target object using the roadway.”

Claims 14 and 15 are objected to as they depend off claim 13.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  Specifically, the prior art did not disclose the limitation “assigning a lane index value to the target object representing the lane of the roadway” in combination with the other limitations of the claim and the preceding independent claims.
Claims 19 and 20 are objected to as they depend off claim 18.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  Specifically, the prior art did not disclose nor make obvious “projecting points on the map having three-dimensional (3D) coordinates onto an image plane of the one or more images; and determining an association between the one or more images and the map as a location where a bottom edge of the 2D bounding box intersects a center line of a lane on the image plane in which the target object is traveling” with the other limitations of the claim and the preceding independent claims.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art did not disclose nor make obvious “generating a correct association between different objects being tracked and different object detections obtained in each of the one or more images; generating a correct association between the different objects being tracked and different radar detections obtained from a radar sensor of a host vehicle”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667